Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 14, 2015

                                     No. 04-14-00606-CV

 ARGO GROUP US, INC., Colony Management Services, Inc., Colony Insurance Company,
 Colony National Insurance Company, Colony Specialty Insurance Company, Colony Agency
                Services, Inc., and Argo Group International Holdings, Ltd.,
                                         Appellants

                                              v.

   Louis D. LEVINSON, International Financial Group, Inc., Guilford Specialty Group, Inc.,
            Guilford Insurance Company, and The Burlington Insurance Company,
                                        Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-09550
                        Honorable Antonia Arteaga, Judge Presiding

                                           ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED AS MOOT.
It is ORDERED that appellees recover their costs of appeal from appellants.

       It is so ORDERED on January 14, 2015.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2015.

                                               _____________________________
                                               Keith E. Hottle, Clerk